                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


MFREVF-LOFTS AT SODO LLC,

                        Plaintiff,

v.                                                           Case No: 6:18-cv-1419-Orl-41TBS

RICHARD STANLEY,

                        Defendant.
                                             /

                                             ORDER

        THIS CAUSE is before the Court on Defendant’s Application to Proceed in District Court

without Prepaying Fees or Costs (“Application,” Doc. 5). United States Magistrate Judge Thomas

B. Smith submitted a Report and Recommendation (“R&R,” Doc. 6), in which he recommends

denying Defendant’s Application. He further recommends remanding this case for want of subject

matter jurisdiction. (Id. at 4–6).

        Also before the Court is Defendant’s Emergency Motion for a Temporary Restraining

Order 1 (“Motion for TRO,” Doc. 7), which also includes a Motion to Amend the Complaint. 2

        After a de novo review of the record, and noting that no objections were timely filed, this

Court agrees entirely with the analysis set forth in the R&R. This Court has no jurisdiction to hear

any part of this dispute, including the Motion for TRO.




        1
        Defendant’s Motion for TRO was not an emergency. Defendant should be wary of filing
motions under emergency status that do not qualify as such.
      2
        Only a plaintiff can amend a complaint.



                                            Page 1 of 2
       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 6) is ADOPTED and CONFIRMED and

              made a part of this Order.

           2. The case is REMANDED to the Ninth Judicial Circuit in and for Orange County,

              Florida, Case Number 2018-CC-5944-O.

           3. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on October 3, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                           Page 2 of 2
